DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 2/12/2021.
Claims 1-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a fan housing that form a first inlet port which has a first chamber and a second chamber that are disposed vertically therein, and is opened to an upper side of the first chamber, a first outlet port which is opened to one - 28 -Attorney Docket No.: 20349-0578US1Client Ref.: LG20-767US-PC(18DSWO11PC02USO1)side of a circumferential surface of the first chamber, a second inlet port which is opened to a lower side of the second chamber, and a second outlet port which is opened to one side of a circumferential surface of the second 5chamber”.  It is unclear as recited whether the first chamber and the second chamber are part of the “a first inlet port” or “a fan housing”.  Similarly, the comma prior to “, and is opened to an upper side of the first chamber” is confusing.  Examiner believes Applicant intended to recite, “a fan housing which has a first chamber and a second chamber that are disposed vertically therein, that form a first inlet port that is opened to an upper side of the first chamber…”.
Claim 4 recites “a first inlet port…a first outlet port…a second inlet port…a second outlet”.  Whereas claim 1 previously recited practically identical language.  It is unclear whether these are the same or different ports.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 3,068,877) in view of CN105796033A (cited by Applicant) (machine translation attached).
Re claims 1 and 4-5,  Jacobs discloses a dishwasher (title) comprising: 
a cabinet (ref. 14) forming an external shape; 5
a tub (ref. 22) which is disposed inside the cabinet, and forms a washing chamber in which dishes are processed therein (see fig. 1); 
a first circulation duct (ref. 74 inlet at ref. 76) through which air discharged from the washing chamber flows; 
a second circulation duct (ref. 74 outlet at ref. 78) which sends the air flowing 10through the first circulation duct to the washing chamber; 
an outside air inflow duct (ref. 84) through which air introduced from the outside of the cabinet flows; 
a heat exchange duct (portion of ref. 84 over fins 90, 99, generally defined by outside air duct portion of ref. 60) which heat exchanges the air flowing through the outside air inflow duct with the air flowing through 15the first circulation duct, and discharges the heat-exchanged air to the outside (ref. 88); and 
a fan assembly (ref. 104, 100, 94, 96) which is disposed in a lower side of the tub, and forms a flow of air, 
wherein the fan assembly comprises: 
20a fan arrangement that forms a first inlet port (above ref. 100) which has a first chamber and a second chamber (below ref. 100) that are disposed vertically therein, and is opened to an upper side of the first chamber (above ref. 104), a first outlet port (at ref. 78, see lateral flow in fig. 2) which is opened to one - 28 -Attorney Docket No.: 20349-0578US1Client Ref.: LG20-767US-PC(18DSWO11PC02USO1)side of a circumferential surface of the first chamber, a second inlet port (below ref. 96) which is opened to a lower side of the second chamber, and a second outlet port (see fig. 2 lateral flow to left of ref. 94) which is opened to one side of a circumferential surface of the second 5chamber; 
a first fan (ref. 104) which rotates around a rotation shaft formed vertically inside the first chamber, and forms any one of an air flow from the first circulation duct to the second circulation duct (see fig. 1) or an air flow from the outside air 10inflow duct to the heat exchange duct; 
a second fan (ref. 96) which rotates around a rotation shaft formed vertically inside the second chamber, and forms remaining one of the air flow from the first circulation duct to the second circulation duct or the air flow from 15the outside air inflow duct to the heat exchange duct (see fig. 2); and 
a fan motor (ref. 94) which is disposed in a lower side of the second chamber, and transmits rotational force to the first fan and the second fan.
Re claims 4-5, Jacobs discloses the ports as shown above; air to be introduced through inlets and discharged through outlets (see figs. 1-2).
Jacobs does not explicitly disclose the fan housing, as claimed (Jacobs disclosing a fan mounted within the duct work, as opposed to a fan housing connecting to corresponding duct work).  However, CN105796033A teaches it is well-known in the dishwashing machine art (abstract) to provide a fan housing (see fig. 6-7 housing of ref. 1) with a first chamber and a second chamber (refs. 12 and 11), connected to corresponding duct work (refs. 3, 4, 2).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the duct and fan of Jacobs to further including a fan housing, as suggested by CN105796033A, in order to facilitate easier assembly and repair.  That is, the simple separation of the duct portions surrounding the fan to be a fan housing and connecting to remainder of the ducts.  See also 2144.04(V)(B) Making Separable.
Re claims 2-3 and 6, Regarding “wherein a third chamber in which the fan motor is disposed is formed below the second chamber in the fan housing/and communicates with the second inlet port”, CN105796033A further discloses a third chamber (see figs. 6-7 central chamber/housing with motor) and the mere rearrangement of the motor to be below the second chamber and second fan is prima facie obvious to one of ordinary skill in the art, it being simply a matter of space utilization and shaft extension.  See MPEP 2144.04(VI)(C); wherein the first chamber is partitioned from the second chamber and disposed above the second chamber (see figs. 1-2), and 5the third chamber is disposed below the second chamber to communicate with the second chamber (rearrangement of parts, there being nothing complicated in moving the location of the motor along the shaft with respect to the fans).
Re claims 7-8, Regarding “wherein the fan housing 10comprises: an upper cover which forms an upper portion of the first chamber; a lower cover which forms a lower portion of the second chamber; and 15a central cover which is disposed between the upper cover and the lower cover and partitions the first chamber and the second chamber”, CN105796033A discloses a fan housing (ref. 1) appearing to have latches for various parts and partitions between the left and right chambers.  The mere separation of the fan housing into three components, upper cover, lower cover and central cover is prima facie obvious to one of ordinary skill in the art seeking to arrange a fan housing in substitute of the duct structure around the fans of Jacob.  See MPEP 2144.04(V)(B) Making Separable.  Re claim 8, Regarding “wherein the fan assembly 20comprises: a first circulation duct-connecting part which connects the first chamber and the first circulation duct; a second circulation duct-connecting part which connects - 31 -Attorney Docket No.: 20349-0578US1 Client Ref.: LG20-767US-PC(18DSWO11PC02USO1) the first chamber and the second circulation duct; and a heat exchange duct-connecting part which connects the second chamber and the heat exchange duct, wherein the first circulation duct-connecting part, the 5second circulation duct-connecting part, and the heat exchange duct-connecting part are disposed in a front-rear direction in one side surface of a lower portion of the tub.”, CN105796033A discloses duct-connecting parts (see fig. 6 ref. 1 connecting to refs. 2, 3, 4).
Re claim 9, Regarding “a 10circulation part heater which is disposed inside the second circulation duct and heats a flowing air”, Jacobs further discloses a heater (ref. 50).  The mere rearrangement of the heater to the second circulation duct is a simple engineering expedient to one of ordinary skill in the art, in order to ensure proper temperature of the circulating air.  See MPEP 2144.04(VI)(B).
Re claims 10-12, Jacobs discloses wherein the heat exchange duct is disposed between the first circulation duct and the tub (see figs. 1-2 at least part of heat exchange duct, right side, between the first circulation duct and the tub); wherein the first circulation duct is disposed between the cabinet and the heat exchange duct (see figs. 1-2 at least between part of the heat exchange duct); wherein the heat exchange duct has one side surface that surface-contacts the tub, and has the other side surface that surface-contacts the first - 32 -Attorney Docket No.: 20349-05781US1Client Ref.: LG20-767US-PC(18DSW0 llPC02USO I)circulation duct (see fig. 1 right side of heat exchange duct contact tub and first circulation duct).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711